      Case 3:19-cv-02530-K Document 20 Filed 06/28/20               Page 1 of 2 PageID 130



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATELYN HANKS,                                        )
                                                      )
                               Plaintiff,             )
                                                      )        CIVIL ACTION
vs.                                                   )
                                                      )        File No.. 3:19-CV-02530
MARISCOS IRVING, INC. and                             )
PIONEER VILLAGE OFFICE L.P.,                          )
                                                      )
                               Defendants.            )


                                  NOTICE OF SETTLEMENT

         Plaintiff, KATELYN HANKS (“Plaintiff”), by and through the undersigned counsel,

hereby notifies this Court that Plaintiff has reached settlement of all issues pertaining to his case

against Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P.

         Plaintiff and Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE

OFFICE L.P., are presently preparing a formal settlement agreement for signature and intend to

file a Joint Stipulation of Dismissal of Defendants with Prejudice once the            agreement is

finalized. Plaintiff and Defendant request thirty (30) days within which to file its dismissal

documents.

         Respectfully submitted this 28th day of June, 2020.

                                              /s/ Douglas S. Schapiro
                                              Douglas S. Schapiro
                                              Attorney-in-Charge for Plaintiff
                                              Northern District of Texas ID No. 54538FL
                                              The Schapiro Law Group, P.L
                                              7301-A W. Palmetto Park Rd., #100A
                                              Boca Raton, FL 33433
                                              Tel: (561) 807-7388
                                              Email: schapiro@schapirolawgroup.com
                                                 1
                                     SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
   Case 3:19-cv-02530-K Document 20 Filed 06/28/20                 Page 2 of 2 PageID 131




                                             Law Offices of
                                             LIPPE & ASSOCIATES

                                             Emil Lippe, Jr.
                                             State Bar No. 12398300
                                             Lippe & Associates
                                             12222 Merit Drive, Suite 1200
                                             Dallas, TX 75251
                                             Tel: (214) 855-1850
                                             Fax: (214) 720-6074
                                             Email: emil@texaslaw.com



                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 28th day of June, 2020.



                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro
                                             Northern District of Texas ID No. 54538FL




                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
